DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449.
	The numerous references and materials listed on the submitted 85 sheets of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
	Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from among the information disclosure(s) that are "material," applicants should make that reference known to the examiner.
	Applicant’s invention relates to a very specific type of securing member. This structure is related to the interconnection of a port with an optical connector that uses a bore shaped securing member that engages respective portions of a connector. It appears on quick glance that a 
	It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 1976); see also Monsanto Co. v. Rohm & Haas Co., 456 F.2d 592, 600, 172 USPQ 323, 329 (3d Cir.), ce.rt. denied, 40'7 U.S. 934, 174 USPQ 129 (1972).  And, the submission of voluminous documents in the instant information disclosure statements (here, in excess of 730 documents) make it difficult, and likely impossible, for the Patent Office to fairly assess applicants' application against the prevailing statutory criteria.
Response to Arguments
Applicant’s arguments, filed 6/23/21, have been fully considered and are persuasive.  However, a new rejection is made in light of new art below. Examiner appreciates the inventive concept shown in figures 1, 3 and 10-11, however, as currently claimed and broadly interpreted, any number of quick disconnect-type fittings would read upon the claims. Structure like the following hose fittings contain a push button connector release with a bore therein. ( https://www.amazon.com/Cool-Shirt-5014-0001-Release-Connectors/dp/B01LXBXYJ9 ) On sale since at least 09/23/2016 (hereinafter CoolShirt).

    PNG
    media_image1.png
    649
    1427
    media_image1.png
    Greyscale

	Similar systems with a pull handle would still translate to a release function have two ends and could be modified for use with connectors including fiber optic connectors. ( https://www.chilloutsystems.com/products/rapid-release ). Similarly, US 5,876,071 with a circlips (36; figure 5) defines a bore as there is no specific structural language that defines the bore unless Applicant seeks Examiner to invoke 112(f).
Applicant’s inventive concept pertains to the connection and quick-release of a connector that utilizes a bore shaped “button”. It is noted that converting a release mechanism from what may appear to be an unrelated art (hoses, electrical, etc) would be within the level of ordinary skill in the art. The relevant structure is the securing means and not the overall art in general. Examiner suggests amendment of the claims to better define the releasing mechanism with bore and how this portion resides within a housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9, 18, 23, 26-28, 30-36, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0016902 to Pepe et al. and in view of CoolShirt.
Pepe discloses an extender port for making optical connections, comprising: 
A shell comprising a first portion (322 front; figure 13) and second portion (322 rear; figure 13 and paragraph 66) and defining a cavity (“port that extends into the adapter body”; paragraph 66); 
A first connection port and second port defining an aligned passageway (320); 
At least one securing feature associated with the at least one connection port passageway (figure 15); 
Wherein a portion of the at least one securing feature is capable of translating within a portion of the shell (figures 15 and 17 depict the associated securing features that translate as they are pressed. Also 240; figure 11). 
As to claim 8, the securing feature locks and actuates. No specific structure is recited as to how the device locks or is secured. As broadly interpreted, once connected, the connector would be secure and locked.
Claim 23 relates to the above.
As to claim 28, the connection port is part of the shell.
As to claims 30-36, the connector is arranged and features are disclosed by Pepe (cutouts for keying to secure, securing feature is perpendicular and adapter aligned with the passageway and disposed in the cavity).
As to claim 38, there is no detail as to the sealing structure. The plug (310) would seal the cavity.
As to claims 39-40, the port holds a connector and is suitable for holding multiple connectors (figure 13).
However, Pepe fails to explicitly disclose the securing feature having a bore sized to receive a connector therethrough and subsequently aligned with the port passageway (Applicant claim 9).
Claims 18 and 26-27 relate to the above and adds limitation that the securing feature translates from a retain position to an open position. Pepe does not specifically disclose this function.

It would have been obvious to one having ordinary skill in the art to modify the securing feature of Pepe with a common and well known bore shaped feature to fully seal a cable connector.
Claims 20-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of CoolShirt as applied to claims above. 
Pepe in view of CoolShirt discloses the invention as claimed except for “cutouts” in the connector portions associated with the bore portion. It is noted that shaping a connector to have ramps, ledges or biasing portions is common in the securing art. Pepe discloses such structure in Figure 16. 
It would have been obvious to create ramped ledges and combined them with the bore sized securing features of CoolShirt in order to more smoothly engage locking portions of the connector.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883